





Exhibit 10.5



AMENDMENT NO. 4
Dated as of July 9, 2015
to
SECOND AMENDED AND RESTATED SENIOR SECURED NOTE PURCHASE AGREEMENT
Dated as of May 9, 2013
THIS AMENDMENT NO. 4 (“Amendment”) is made as of July 9, 2015 by and among
Encore Capital Group, Inc. (the “Company”) and the undersigned holders of Notes
(the “Noteholders”). Reference is made to that certain Second Amended and
Restated Senior Secured Note Purchase Agreement, dated as of May 9, 2013,
between the Company, on the one hand, and the Purchasers named therein, on the
other hand (as amended by that certain Amendment No. 1 to Second Amended and
Restated Senior Secured Note Purchase Agreement, dated as of May 29, 2013, that
certain Amendment No. 2 to Second Amended and Restated Senior Secured Note
Purchase Agreement, dated as of February 25, 2014 and that certain Amendment No.
3 to Second Amended and Restated Senior Secured Note Purchase Agreement, dated
as of August 1, 2014, and as the same may be further amended, supplemented or
otherwise modified from time to time, the “Note Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Note Agreement.
WHEREAS, the Company has requested that the Noteholders agree to certain
amendments with respect to the Note Agreement as provided in this Amendment;
WHEREAS, the Noteholders party hereto have agreed to such amendments on the
terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Noteholders party hereto have agreed to enter into this Amendment.
1.    Amendments to Note Agreement. Effective as of the Effective Date, the Note
Agreement is hereby amended as follows:
(a)    The first sentence of Section 9.7 is amended and restated, as follows:
“The Company shall cause each of its Restricted Subsidiaries (other than
Immaterial Subsidiaries and each member of the Propel Group)) to guarantee
pursuant to the Multiparty Guaranty or supplement or counterpart thereto (or, in
the case of a Foreign Subsidiary, any other guaranty agreement requested by the
Required Holders) the obligations of the Company evidenced by the Notes and
under the other Transaction Documents.”
(b)    The reference to “Excluded Subsidiary,” in clause (ii) of the second
sentence of Section 9.7 is deleted.




--------------------------------------------------------------------------------







Exhibit 10.5

(c)    Section 10.1 is amended by amending and restating clause (v) thereof, as
follows:
“(v) the Company may, so long as the Payment Conditions are satisfied, make
repurchases of its capital stock so long as the aggregate cumulative amount
expended on and after the Amendment No. 4 Effective Date for all such
repurchases of capital stock does not exceed $150,000,000.”
(d)    Section 10.3.5 is amended and restated, as follows:
“10.3.5    sales or dispositions of assets outside the ordinary course of
business with an aggregate fair market value not to exceed $20,000,000 in any
fiscal year; and”
(e)    Section 10.4.4 is amended by amending and restating clause (v) thereof as
follows:
“(v)    the aggregate Purchase Price for all such Permitted Acquisitions in any
fiscal year shall not exceed $225,000,000;”
(f)    Section 10.4.7 is amended and restated, as follows:
“10.4.7    Investments constituting Indebtedness permitted by Section 10.5.5,
Section 10.5.6, Section 10.5.7 or Section 10.5.16; ”
(g)    Section 10.4.9 is amended and restated, as follows:
“10.4.9    Investments of the Company or any of its Restricted Subsidiaries;
provided that the sum of (x) $180,127,845 plus (y) the aggregate amount (valued
at the time of the making thereof, and without giving effect to any write-downs
or write-offs thereof) of all Investments made on or after the Amendment No. 4
Effective Date pursuant to this clause 10.4.9 shall not, at the time of the
making of the proposed Investment, exceed the greater of (1) an amount equal to
200% of the Consolidated Net Worth (determined as of the last day of the most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 7.1.1 or 7.1.2, as applicable) of the Company and its
Restricted Subsidiaries and (2) an amount such that, after giving effect on a
pro forma basis to the making of such Investment and the incurrence of any
Indebtedness in connection therewith, the Cash Flow Leverage Ratio (determined
as of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 7.1.1 or 7.1.2, as
applicable) is less than 1.25:1.00;”
(h)    Section 10.4.10 is amended and restated, as follows:
“10.4.10    Investments made by any Foreign Subsidiary that is not a Credit
Party in any other Foreign Subsidiary that is not a Credit Party; and”
(i)    Section 10.4.11 is amended and restated, as follows:
“10.4.11    Investments made by any Domestic Subsidiary that is not a Credit
Party in any other Domestic Subsidiary that is not a Credit Party.”
(j)    Section 10.4.12 is deleted in its entirety.
(k)    Section 10.4 is further amended by adding the following sentence to the
end of the unnumbered paragraph at the end of such Section:

2

--------------------------------------------------------------------------------







Exhibit 10.5

“To the extent that any proposed Investment would be permitted pursuant to more
than one of the foregoing clauses of this Section 10.4, the Company may in its
discretion designate which clause (or clauses to the extent such Investment is
to be split or divided into more than one clause) shall be utilized for such
Investment.”
(l)    Section 10.5.4 is amended and restated, as follows:
“10.5.4    secured or unsecured purchase money Indebtedness (including
Capitalized Leases) incurred by the Company or any of its Restricted
Subsidiaries after the Amendment No. 2 Effective Date to finance the acquisition
of assets used in its business, if (1) the total of all such Indebtedness for
the Company and its Restricted Subsidiaries taken together incurred on or after
the Amendment No. 2 Effective Date, when aggregated with the Indebtedness
permitted under Section 10.5.9, shall not exceed an aggregate principal amount
of $20,000,000 at any one time outstanding (excluding Capitalized Leases, which
shall not be subject to any dollar limitation under this Section 10.5.4), (2)
such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed, (3) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing, and (4) any Lien securing such Indebtedness is permitted under
Section 10.6 (such Indebtedness being referred to herein as “Permitted Purchase
Money Indebtedness”);”
(m)    Section 10.5.5 is amended by amending and restated clauses (ii) and (iv)
thereof, as follows:
“(ii) made by any Credit Party to any other Credit Party,”
“(iv) made by the Company or any Restricted Subsidiary to any Subsidiaries of
Propel Acquisition LLC (other than a Blocked Propel Subsidiary) to the extent
such loan would be permitted as an investment in compliance with the proviso of
Section 10.4.6 or any Unrestricted Subsidiary to the extent such loan would be
permitted as an investment in compliance with Section 10.4.9;”
(n)    Section 10.5.6 is amended and restated, as follows:
“10.5.6    guaranty obligations of the Company or any other Credit Party of any
Indebtedness of any Restricted Subsidiary permitted under Section 10.5.2 or of
any Indebtedness of any Subsidiary permitted as an Investment under Section
10.4.9;”
(o)    Section 10.5.14 is amended and restated, as follows:
“10.5.14    Indebtedness constituting Permitted Foreign Subsidiary
Investments/Loans, to the extent permitted as an Investment in compliance with
Section 10.4.9;”
(p)    Section 10.5.15 is amended and restated, as follows:
“10.5.15    additional unsecured or Subordinated Indebtedness of the Company or
any of its Restricted Subsidiaries, to the extent not otherwise permitted under
this Section 10.5; provided, however, that (i) the aggregate principal amount of
such additional Indebtedness shall not exceed $1,100,000,000, (ii) such
Indebtedness shall not mature, and shall not be subject to any scheduled
mandatory prepayment, redemption or defeasance, in each case prior to five (5)
years from the date of issuance of such Indebtedness, and (iii) if such
Indebtedness is Subordinated Indebtedness, the terms of subordination thereof
shall be reasonably acceptable to the Required Holders;”

3

--------------------------------------------------------------------------------







Exhibit 10.5

(q)    Section 10.5.16 is amended and restated, as follows:
“10.5.16    the Propel Indebtedness, provided that the aggregate principal
amount thereof does not exceed $400,000,000 (exclusive of intercompany loans),
and the unsecured guaranty obligations of the Company or any other Credit Party
of such Propel Indebtedness;”
(r)    The word “and” at the end of Section 10.6.15 is deleted, the “.” at the
end of Section 10.6.16 is deleted and replaced with “;” and the following new
Sections 10.5.17, 10.5.18 and 10.5.19 are added, as follows:
“10.6.17    Liens on Receivables owned by any Foreign Subsidiary solely to
secure Indebtedness permitted to be incurred by such Foreign Subsidiary under
Section 10.5.13; provided that such Receivables are not Collateral;
10.6.18    Liens securing Subordinated Indebtedness of the Company or any of its
Restricted Subsidiaries permitted under Section 10.5.15; provided, however, that
the lenders or investors providing such Indebtedness, or a representative acting
on behalf of the lenders or investors providing such Indebtedness, shall have
entered into an intercreditor agreement satisfactory to the Required Holders in
their sole and absolute discretion; and
10.6.19    Liens on cash balances in deposit accounts of the Company or any
Restricted Subsidiary in favor of credit card or other payment processors
arising under processor agreements entered into in the ordinary course of
business to secure fees, chargebacks and other amounts required to be secured
under such agreements; provided, that (i) such Liens attach solely to funds in
the deposit accounts that are the subject of such processor agreements and not
to any other assets of the Company or any Restricted Subsidiary and (ii) such
Liens do not secure any obligations for borrowed money.”
(s)    Section 10.12 is amended and restated, as follows:
“10.12    Leverage Ratios.
10.12.1    Cash Flow Leverage Ratio. The Company will not at any time permit the
ratio (the “Cash Flow Leverage Ratio”) of (i) Consolidated Funded Indebtedness
at such time to (ii) Consolidated EBITDA for the then most-recently ended four
fiscal quarters to be greater than 2.50 to 1.00.
The Cash Flow Leverage Ratio shall be calculated: (i) based upon (a)
Consolidated Funded Indebtedness at the applicable time of determination, and
(b) for Consolidated EBITDA, the actual amount as of the last day of each fiscal
quarter for the most recently ended four consecutive fiscal quarters; and (ii)
giving pro forma effect to any Material Acquisition and Material Disposition.
For purposes of this Section 10.12.1 and Section 10.12.2, “Material Acquisition”
means any Acquisition or series of related Acquisitions that involves the
payment of consideration by the Company and its Restricted Subsidiaries in
excess of $10,000,000; and “Material Disposition” means any Asset Sale or series
of related Asset Sales that yields gross proceeds to the Company or any of its
Restricted Subsidiaries in excess of $10,000,000.
10.12.2    Cash Flow Secured Leverage Ratio. The Company will not at any time
permit the ratio (the “Cash Flow Secured Leverage Ratio”) of (i) Consolidated
Secured Funded Indebtedness at such time to (ii) Consolidated EBITDA for the
then most-recently ended four fiscal

4

--------------------------------------------------------------------------------







Exhibit 10.5

quarters to be greater than 2.00 to 1.00; provided that the Cash Flow Secured
Leverage Ratio may exceed 2.00 to 1.00, so long as it does not exceed 2.25 to
1.00, for the period (the “Relief Period”) commencing on any date after the
Amendment No. 4 Effective Date on which the Company or any of its Restricted
Subsidiaries has consummated a Permitted Acquisition in which the Purchase Price
is $100,000,000 or more (a “Trigger Acquisition”) and continuing until (but
excluding) the end of the second full fiscal quarter immediately succeeding the
fiscal quarter during which the Trigger Acquisition occurred; provided, further,
that the maximum permitted Cash Flow Secured Leverage Ratio shall return to 2.00
to 1.00 on and after the end of the second full fiscal quarter immediately
succeeding the fiscal quarter during which the Trigger Acquisition occurred;
provided, further, that following the termination of any Relief Period, no
subsequent Relief Period shall be permitted to occur for purpose of the initial
proviso of this Section 10.12.2 unless and until the Cash Flow Secured Leverage
Ratio is less than or equal to 2.00 to 1.00 as of the end of at least one fiscal
quarter following the most recent Relief Period.
The Cash Flow Secured Leverage Ratio shall be calculated: (i) based upon (a)
Consolidated Secured Funded Indebtedness at the applicable time of
determination, and (b) for Consolidated EBITDA, the actual amount as of the last
day of each fiscal quarter for the most recently ended four consecutive fiscal
quarters; and (ii) giving pro forma effect to any Material Acquisition and
Material Disposition.
10.12.3    Minimum Net Worth. The Company will not permit the Consolidated Net
Worth of the Company and its Restricted Subsidiaries to be less than the sum of
(i) a dollar amount equal to $166,506,500, plus (ii) 50% of such Consolidated
Net Income earned in each fiscal quarter beginning with the quarter ending March
31, 2009 (without deduction for losses), plus (iii) 100% of the amount by which
the Company’s “total stockholders’ equity” is increased after February 8, 2010
as a result of the issuance or sale by the Company or any of its Restricted
Subsidiaries of, or the conversion of any Indebtedness of such Person into, any
equity interests (including warrants and similar investments) in such Person,
minus (iv) amounts expended by the Company and its Restricted Subsidiaries to
repurchase the Company’s capital stock to the extent such repurchases are
permitted under Section 10.1(v).”
(t)    Section 10.14 is amended and restated, as follows:
“10.14    [Reserved].”
(u)    Section 10.15 is amended and restated, as follows:
“10.15    [Reserved].”
(v)    Schedule B of the Note Agreement is amended to insert the following new
definitions in their proper alphabetical order:
““Amendment No. 4 Effective Date” means July 9, 2015.
“Cash Flow Secured Leverage Ratio” has the meaning specified in Section 10.12.2.
“Consolidated Secured Funded Indebtedness” means, at any time of determination,
the amount of Consolidated Funded Indebtedness as of such time that is secured
by any Lien on the property or assets of the Company or its Restricted
Subsidiaries.

5

--------------------------------------------------------------------------------







Exhibit 10.5

“Relief Period” has the meaning specified in Section 10.12.2.
“Trigger Acquisition” has the meaning specified in Section 10.12.2.”
(w)    Schedule B of the Note Agreement is amended to delete the definitions for
“Capital Expenditures,” “Consolidated Rentals,” “Excluded Subsidiaries,”
“Minority Investment” and “Rentals.”
(x)    Schedule B of the Note Agreement is amended to delete the reference to
“Section 10.4.3(vi)” in the definition of “Acquisition Pro Forma” and to replace
such reference with “Section 10.4.4(vii).”
(y)    Schedule B of the Note Agreement is amended to amend and restate clause
(d) of the definition of “Permitted Foreign Subsidiary Non-Recourse
Indebtedness”, as follows:
“(d)    the total principal amount outstanding of such Indebtedness does not at
any time exceed 40% of the Consolidated Net Worth of the Company and its
Restricted Subsidiaries.”
(z)    Schedule B of the Note Agreement is amended to amend and restate the
proviso at the end of the definition of “Permitted Restructuring”, as follows:
“provided that (i) no Receivables or other assets of Unrestricted Subsidiaries
shall be commingled with the assets of a Credit Party as a result of such
Permitted Restructuring, (ii) no such transfers shall take place from a Credit
Party to an Unrestricted Subsidiary or to any other Subsidiary that is not a
Credit Party, and (iii) such transactions are effected for tax planning and
related general corporate purposes.”
(aa)    Schedule B of the Note Agreement is amended to amend and restate clause
(II) of subsection (a)(iii) of the definition of “Unrestricted Subsidiary”, as
follows:
“(II) the Fair Market Value of the Company’s direct or indirect equity interest
in such Subsidiary, in each case at the time that such Subsidiary is designated
an Unrestricted Subsidiary and the Company shall be permitted to make such
Investment under Section 10.4.9,”
(bb)    Schedule B of the Note Agreement is amended to amend and restate
subsection (a)(iv) of the definition of “Unrestricted Subsidiary”, as follows:
“(iv) neither the Company nor any Restricted Subsidiary shall at any time be
directly, indirectly or contingently liable for any Indebtedness or other
liability of any Unrestricted Subsidiary, except to the extent the same would
constitute a permitted Investment under Section 10.4.9,”
2.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the following conditions precedent (the date on which each of which
has been satisfied or waived in writing being referred to in this Amendment as
the “Effective Date”): (a) the Noteholders shall have received (i) counterparts
of this Amendment, duly executed by the Company and the Required Holders, and
the Consent and Reaffirmation attached hereto duly executed by the Guarantors,
(ii) a fully executed copy of an amendment to the Credit Agreement, which shall
be in form and substance reasonably satisfactory to the Required Holders, (iii)
their ratable share of an amendment fee in the aggregate amount of $19,375, and
(iv) such other instruments, documents and documents as are reasonably requested
by the Noteholders in connection with this Amendment; and (b) the Company shall
have paid, to the extent invoiced, all fees and

6

--------------------------------------------------------------------------------







Exhibit 10.5

expenses of the Noteholders (including attorneys’ fees and expenses) in
connection with this Amendment and the other Transaction Documents.
3.    Representations and Warranties of the Company. The Company hereby
represents and warrants as follows:
(a)    This Amendment and the Note Agreement as amended hereby constitute legal,
valid and binding obligations of the Company and are enforceable against the
Company in accordance with their terms.
(b)    As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Event of Default and (ii) the representations and
warranties contained in Section 5 of the Note Agreement are true and correct,
except for representations and warranties made with reference solely to an
earlier date, which are true and correct as of such earlier date.
4.    Reference to and Effect on the Note Agreement.
(a)    Upon the effectiveness hereof, each reference to the Note Agreement in
the Note Agreement or any other Transaction Document shall mean and be a
reference to the Note Agreement as amended hereby.
(b)    Except as specifically amended above, the Note Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
(c)    Other than as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Noteholders, nor constitute a waiver of any provision of
the Note Agreement or any other documents, instruments and agreements executed
and/or delivered in connection therewith.
(d)    This Amendment shall constitute a “Transaction Document.”
5.    Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, excluding
choice-of-law principles of the law of such state that would permit the
application of the laws of a jurisdiction other than such state.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.
[Signature Pages Follow]



7

--------------------------------------------------------------------------------







Exhibit 10.5



IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.




ENCORE CAPITAL GROUP, INC.






By: /s/ Jonathan Clark
Name: Jonathan Clark
Title: Executive Vice President, CFO and Treasurer

Signature Page to Amendment No. 4
Encore Capital Group, Inc.
Second Amended and Restated Senior Secured Note Purchase Agreement dated as of
May 9, 2013

--------------------------------------------------------------------------------







Exhibit 10.5



THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By: /s/ Cornelia Cheng
Vice President






PRUCO LIFE INSURANCE COMPANY


By: /s/ Cornelia Cheng
Assistant Vice President






PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY


By: Prudential Investment Management, Inc., investment manager


By: /s/ Cornelia Cheng
Vice President






PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION


By: Prudential Investment Management, Inc., investment manager


By: /s/ Cornelia Cheng
Vice President







Signature Page to Amendment No. 4
Encore Capital Group, Inc.
Second Amended and Restated Senior Secured Note Purchase Agreement dated as of
May 9, 2013

--------------------------------------------------------------------------------







Exhibit 10.5

CONSENT AND REAFFIRMATION
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 4 to the Second Amended and Restated Senior Secured Note Agreement
dated as of May 9, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”) by and between
Encore Capital Group, Inc. (the “Company”) and the holders of Notes party
thereto (the “Noteholders”), which Amendment No. 4 is dated as of July 9, 2015
(the “Amendment”). Capitalized terms used in this Consent and Reaffirmation and
not defined herein shall have the meanings given to them in the Note Agreement.
Without in any way establishing a course of dealing by any Noteholder, each of
the undersigned agrees to be bound by its obligations under Section 1 of the
Amendment and consents to the Amendment and reaffirms the terms and conditions
of the Multiparty Guaranty, the Pledge and Security Agreement and any other
Transaction Document executed by it and acknowledges and agrees that such
agreement and each and every such Transaction Document executed by the
undersigned in connection with the Note Agreement remains in full force and
effect and is hereby reaffirmed, ratified and confirmed.
All references to the Note Agreement contained in the above-referenced documents
shall be a reference to the Note Agreement as modified by the Amendment and as
each of the same may from time to time hereafter be amended, modified or
restated.


Dated: July 9, 2015


[Signature Page Follows]






--------------------------------------------------------------------------------







Exhibit 10.5



MIDLAND CREDIT MANAGEMENT, INC.


By: /s/ Jonathan Clark
Name: Jonathan Clark
Title: Executive Vice President, CFO and Treasurer


PROPEL ACQUISITION LLC
By: /s/ Jonathan Clark
Name: Jonathan Clark
Title: Executive Vice President, CFO, and Treasurer




MIDLAND PORTFOLIO SERVICES, INC.


By: /s/ Jonathan Clark
Name: Jonathan Clark
Title: Treasurer


MIDLAND FUNDING LLC


By: /s/ Jonathan Clark
Name: Jonathan Clark
Title: Treasurer


MIDLAND INDIA LLC


By: /s/ Glen V. Freter
Name: Glen V. Freter
Title: Treasurer


MIDLAND INTERNATIONAL LLC


By: /s/ Jonathan Clark
Name: Jonathan Clark
Title: Treasurer


MIDLAND FUNDING NCC-2 CORPORATION
By: /s/ Jonathan Clark
Name: Jonathan Clark
Title: Treasurer


MRC RECEIVABLES CORPORATION


By: /s/ Jonathan Clark
Name: Jonathan Clark
Title: Treasurer


PROPEL FUNDING LLC
By: /s/ Jonathan Clark
Name: Jonathan Clark
Title: Treasurer




ASSET ACCEPTANCE CAPITAL CORP.
By: /s/ Jonathan Clark
Name: Jonathan Clark
Title: Executive Vice President, CFO and Treasurer




ASSET ACCEPTANCE, LLC
By: /s/ Jonathan Clark
Name: Jonathan Clark
Title: Treasurer




ASSET ACCEPTANCE SOLUTIONS GROUP, LLC
By: /s/ Darin Herring
Name: Darin Herring
Title: Vice President




 
ASSET ACCEPTANCE RECOVERY SERVICES, LLC
By: /s/ Darin Herring
Name: Darin Herring
Title: Vice President


LEGAL RECOVERY SOLUTIONS, LLC
By: /s/ Darin Herring
Name: Darin Herring
Title: Vice President
 






Signature Page to Consent and Reaffirmation
Amendment No. 4
Encore Capital Group, Inc.
Second Amended and Restated Senior Secured Note Purchase Agreement dated as of
May 9, 2013

--------------------------------------------------------------------------------







Exhibit 10.5

 
ATLANTIC CREDIT & FINANCE, INC.
By: /s/ Jonathan Clark
Name: Jonathan Clark
Title: Treasurer




ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT, LLC
By: /s/ Shawn Thomas
Name: Shawn Thomas
Title: General Manager




 
ATLANTIC CREDIT & FINANCE SPECIAL FINANCE UNIT III, LLC
By: /s/ Shawn Thomas
Name: Shawn Thomas
Title: General Manager




 




Signature Page to Consent and Reaffirmation
Amendment No. 4
Encore Capital Group, Inc.
Second Amended and Restated Senior Secured Note Purchase Agreement dated as of
May 9, 2013